6Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claim Interpretation
0. Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted "in view of the specification" without importing limitations from the specification into the claims unnecessarily) [MPEP 2106 Sec I, C].
“Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). [MPEP 2111.01 Sec II].
Thus, the Examiner interprets Applicant’s claims "in view of the specification" and does not “import into a claim limitations that are not part of the claim”.
Allowable Subject Matter
1. Claim 5-9, 11-14, 16-20 are objected to as dependent upon rejected claims, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims AND to overcome the non-statutory double patenting rejection described in sec 1b-1c.


Response to Applicant’s Remarks
1a. Applicant’s arguments and remarks, filed on 10/12/2022 (hereinafter Remarks), are acknowledged, and have been fully considered.
The Examine maintains the non-statutory double patenting rejections for the time being.
	Regarding Applicant’s claim amendments:
	“preventing, by the processing system, the successful completion of the attachment process based on the comparison result indicating the displacement violates the threshold value”, 
	The Examiner conducts a new search and find Bellamkonda (US 20190261197 A1) discloses avoiding attachment process based on distance thresholds, see:
[0024] The neighbor list may be optimized to remove low quality neighbors. for example, the SON system may obtain a neighbor list associated with the selected base station sector, filter the neighbor list by removing any neighbors associated with a distance that is smaller than a first distance threshold or longer than a second distance threshold and by removing any neighbors associated with handover success rate that is less than a handover success rate threshold, and determine the number of neighbors based on the filtered neighbor list.
[0110] The process of FIG. 6 may include obtaining a neighbor list (block 610). For example, neighbor list manager 350 may obtain a neighbor list associated with a base station sector from base station 130 via OSS 160. The obtained base station list may be filtered by removing small cell base stations from the neighbor list (block 620), by removing base stations from the neighbor list that are closer than a first distance threshold (block 630), and by removing base stations from the neighbor list that are further than a second distance threshold (block 640). For example, neighbor list manager 350 may exclude small cells or other non-macro cells from the neighbor list, since small cells may be installed to improve local coverage in an area and may not significantly affect cell density or mobility in a particular area. Furthermore, neighbors that are too close may be removed because such close neighbors may not be involved in handovers. In some implementations, the first distance threshold may be set to 150 meters. In other implementations, a different value may be selected for the first distance threshold.
	Fig 6, Steps 630-640; Fig 8, Steps 810-870; see also Figs 7 and 9).
	Thus, Applicant’s claim amendments have been disclosed by prior art. The Examiner updates the rejections accordingly. This office action is made final.


Non-Statutory Double Patenting Rejections
1b. The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A non-statutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

1c. Claims 1-9, 10 and 15 are rejected based on the ground of non-statutory obviousness-type double patenting as being unpatentable over claims 1-9 of Vivanco (US 11,082,853 B2, hereinafter Vivanco ‘853).

Regarding Claims 1-9, 10 and 15, the claims are not patentably distinct with Vivanco ‘853.
See the following comparison table. 
Table 1 Non-Statutory Double Patenting
Instant Application 17/360,416
Parent Patent 11,082,853
1, A method, comprising: 

determining, by a processing system including a processor of a mobile device, 

[(Examiner’s Comments:
The limitation “determining” is equivalent to determining after “receiving” in parent Claim 1.)]

a timing value of a preliminary transmission from a wireless access terminal of a mobile cellular network, 

[(Examiner’s Comments:
The “timing value” is disclosed in the last paragraph of parent Claim 1 below.)]

wherein the preliminary transmission is received before a successful completion of an attachment process between the mobile device and the wireless access terminal; 






determining, by the processing system, a displacement between the mobile device and the wireless access terminal according to the timing value; 

[(Examiner’s Comments:
The “displacement” is equivalent to “physical relationship” in parent patent claims.)]

comparing, by the processing system, the displacement to a threshold value to obtain a comparison result; and 


preventing, by the processing system, the successful completion of the attachment process based on the comparison result indicating a suspect condition.









1, A method, comprising: 

receiving, by a processing system including a processor of a mobile device, 





a preliminary transmission from a first wireless access terminal of a mobile cellular network, 






wherein the preliminary transmission is received before a successful completion of an attachment process between the mobile device and the first wireless access terminal, and 

wherein access to a network resource by the mobile device via the mobile cellular network requires the successful completion of the attachment process; 

determining, by the processing system, a physical relationship between the mobile device and the first wireless access terminal according to the preliminary transmission to obtain a determined physical relationship; 




comparing, by the processing system, the determined physical relationship to a predetermined threshold value to obtain a comparison result; and 

preventing, by the processing system, the successful completion of the attachment process based on the comparison result indicating a suspect condition, 

wherein the physical relationship is based on a displacement between the mobile device and the first wireless access terminal, 

wherein the displacement is determined according to a first preliminary transmission comprising a first timing value corresponding to a first wireless propagation delay between the mobile device and the first wireless access terminal and a second preliminary transmission comprising a second timing value corresponding to a second wireless propagation delay between the mobile device and the first wireless access terminal.


2, The method of claim 1, wherein the preliminary transmission comprises a timing value corresponding to a wireless propagation delay between the mobile device and the wireless access terminal.

2, The method of claim 1, wherein the preliminary transmission comprises a timing value corresponding to a wireless propagation delay between the mobile device and the first wireless access terminal.

3, The method of claim 2, wherein the displacement is determined according to a first preliminary transmission comprising a first timing value and a second preliminary transmission comprising a second timing value.

[(Examiner’s Comments:
The “displacement” is equivalent to “physical relationship” in parent patent claims.)]





3, The method of claim 2, wherein the physical relationship comprises a distance between the mobile device and the first wireless access terminal, the distance determined according to the timing value, and wherein the predetermined threshold value comprises a distance threshold.

4, The method of claim 3, wherein the suspect condition is the displacement being less than the threshold value.

4, The method of claim 3, wherein the suspect condition is the distance being less than the distance threshold.
5, The method of claim 1, further comprising: determining, by the processing system, an identity of the wireless access terminal; and associating, by the processing system, according to the identity, the wireless access terminal with a blocked wireless access terminal list responsive to the comparison result indicating the suspect condition.

5, The method of claim 1, further comprising: determining, by the processing system, an identity of the first wireless access terminal; and associating, by the processing system, according to the identity, the first wireless access terminal with a blocked wireless access terminal list responsive to the comparison result indicating the suspect condition.
6, The method of claim 5, further comprising: 

completing, by the processing system, a different attachment process between the mobile device and another wireless access terminal to access a network resource via the another wireless access terminal; 

[(Examiner’s Comments:
The “another” is equivalent to “second” in parent patent claims.)]

validating, by the processing system, the identity of the wireless access terminal via the network resource; and 

removing, by the processing system, the wireless access terminal from the blocked wireless access terminal list responsive to the determining of the validity of the wireless access terminal.

6, The method of claim 5, further comprising: 

completing, by the processing system, a different attachment process between the mobile device and a second wireless access terminal to access the network resource via the second wireless access terminal; 





validating, by the processing system, the identity of the first wireless access terminal via the network resource; and 

removing, by the processing system, the first wireless access terminal from the blocked wireless access terminal list responsive to the determining of the validity of the first wireless access terminal.

7, The method of claim 6, wherein the another wireless access terminal is in communication with a core network of the mobile cellular network.

7, The method of claim 6, wherein the second wireless access terminal is in communication with a core network of the mobile cellular network.

8, The method of claim 1, 

wherein the mobile cellular network comprises a long term evolution (LTE) network, wherein the preliminary transmission comprises a transmission of a random access procedure of the LTE network, 

[(Examiner’s Comments:
The “LTE” belong to “3GPP” in parent patent claims.)]

wherein the transmission of the random access procedure comprises a timing advance value, and wherein the determining of the displacement is according to the timing advance value.

[(Examiner’s Comments:
Applicant broaden these limitations with fewer limitations compare to parent claim 8)].


8, The method of claim 1, 

wherein the mobile cellular network comprises a long term evolution (LTE) network according to standards of the 3rd Generation Partnership Project (3GPP) standards organization, 






wherein the preliminary transmission comprises a transmission of a random access procedure of the LTE network, wherein the transmission of the random access procedure comprises a timing advance value, and wherein the determining of the physical relationship is according to the timing advance value.

9, The method of claim 1, wherein the threshold value comprises a displacement threshold, and wherein the preventing of the successful completion of the attachment process is further based on the displacement being greater than the displacement threshold.

[(Examiner’s Comments:
Applicant broaden these limitations with fewer limitations compare to parent claim 9)].

9, The method of claim 1, wherein the predetermined threshold value comprises a displacement threshold, and wherein the preventing of the successful completion of the attachment process is further based on the displacement being greater than the displacement threshold.

Claim 10 is rejected based on the same rationales of Claim 1.

Claim 15 is rejected based on the same rationales of Claim 1.





Claim Rejections - 35 USC § 103
2. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2a. Claims 1-4, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Briggs (US 10129283 B1) in view of Bellamkonda (US 20190261197 A1).

2b. Summary of the Cited Prior Art
Briggs discloses a method for detection of a rogue access devices in a wireless network (Fig 1-13).
Bellamkonda discloses a method for selection of base stations for handover in a network (Fig 1-11B).

2c. Claim Analysis
Regarding Claim 1, Briggs discloses:
A method, comprising: 
[(Briggs discloses a method for detecting and avoiding rogue base stations and networks, see:
[Abstract] A device observes base station signals and identifies those that are suspicious and those that are normal.  The device avoids communication with the sources of suspicious signals.  A rogue base station may be the source of suspicious signals.  A system operated by a mobile network operator is a source of normal signals.  A rogue operator and the mobile network operator have different goals and those differences are the basis of embodiments provided herein to detect the rogue base station.  The observations are characterized by message rates, waveform accuracy, cell parameters, and synchronization level. 
	Fig 1-13)]:
determining, by a processing system including a processor of a mobile device, a timing value of a preliminary transmission from a wireless access terminal of a mobile cellular network
[(Briggs discloses a mobile device receiving and determining transmissions from base stations before attachment, see:
[Col 10 Lines 9-20] (47)    A serving cell (e.g., MNO base station 111) has a TA corresponding with 400 m of signal propagation delay, RSSI as measured using reference signal received power (RSRP) is medium when, for example, the wireless device location is neither near nor far from the cell site.  In this example, a new cell (fake cell, e.g., rogue base station 131) appears with a very strong signal, much stronger than the serving cell (base station 111).  The new cell commands the wireless device to use a timing advance (TA) value greater than the serving cell, implying a greater distance from the new cell to the wireless device.  This contradiction between the relative signal strength and TA raises suspicion of the new cell. 
[Col 11, Lines 35-54] (62)    FIG. 6 provides exemplary logic 600 for detection of a rogue base station.  At 601, a UE collects information blocks such as MIB, SIB1, SIB2, and/or SIB7, from a base station.  At 602, the UE measures an RSSI of a signal received from the base station.  At 603, the UE measures a waveform accuracy of a signal received from the base station.  Accuracy can include a synchronization level or a phase accuracy level, or a frame timing relationship.  At 604, the UE receives signaling messages from the base station.  The signaling messages can be received earlier or later than shown by the position of 604 in logic 600.  At 605, the UE measures a rate of the signaling messages.  A rate can include how many messages of a certain kind are received from the base station over a time span within a particular signaling scenario such as RACH, HARQ or a request for uplink resources.  At 606, the UE parses a TA value from a message sent by the base station.  The TA value can be parsed from a broadcast message or a UE-specific message.  The TA value can be parsed at a time earlier or later than shown by 606 in the logic 600. 
	Fig 6, Steps 601-604; Fig 7, Steps 702-704; see also Fig 4-5, 10-13)];
	wherein the preliminary transmission is received before a successful completion of an attachment process between the mobile device and the wireless access terminal
[(Briggs discloses detecting rogue base stations before initiating communication, see:
[Col 11, Lines 54-67] (63)    At 607, the UE categorizes the observation and thus makes a decision about whether to communicate with the base station.  This decision, in some embodiments, is based on the signaling messages, the waveform accuracy, the information blocks, the RSSI, and/or the TA value.  If the UE determines that one or more observations fall in the suspicious observation zone, then the logic flows to 608 and the UE avoids communication with the base station.  Avoiding communication can include not initiating communications, breaking off an access attempt, or breaking off a traffic exchange with the base station.  If the observations fall in the normal observation zone, then the UE allows communication as shown at 609. 
	Fig 6, Steps 6-7-608; Fig 7, Steps 709-711; see also Fig 4-5, 8-13)];
	determining, by the processing system, a displacement between the mobile device and the wireless access terminal according to the timing value
[(Briggs discloses determining network and physical parameters from transmissions between a mobile device and base stations, see:
[Col 10 Lines 9-20] (47)    A serving cell (e.g., MNO base station 111) has a TA corresponding with 400 m of signal propagation delay, RSSI as measured using reference signal received power (RSRP) is medium when, for example, the wireless device location is neither near nor far from the cell site.  In this example, a new cell (fake cell, e.g., rogue base station 131) appears with a very strong signal, much stronger than the serving cell (base station 111).  The new cell commands the wireless device to use a timing advance (TA) value greater than the serving cell, implying a greater distance from the new cell to the wireless device.  This contradiction between the relative signal strength and TA raises suspicion of the new cell. 
	[Col 11, Lines 35-54] (62)    FIG. 6 provides exemplary logic 600 for detection of a rogue base station.  At 601, a UE collects information blocks such as MIB, SIB1, SIB2, and/or SIB7, from a base station.  At 602, the UE measures an RSSI of a signal received from the base station.  At 603, the UE measures a waveform accuracy of a signal received from the base station.  Accuracy can include a synchronization level or a phase accuracy level, or a frame timing relationship.  At 604, the UE receives signaling messages from the base station.  The signaling messages can be received earlier or later than shown by the position of 604 in logic 600.  At 605, the UE measures a rate of the signaling messages.  A rate can include how many messages of a certain kind are received from the base station over a time span within a particular signaling scenario such as RACH, HARQ or a request for uplink resources.  At 606, the UE parses a TA value from a message sent by the base station.  The TA value can be parsed from a broadcast message or a UE-specific message.  The TA value can be parsed at a time earlier or later than shown by 606 in the logic 600. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)];
	comparing, by the processing system, the displacement to a threshold value to obtain a comparison result
[(Briggs discloses comparing processes, see:
[Col 11, Lines 54-67] (63)    At 607, the UE categorizes the observation and thus makes a decision about whether to communicate with the base station.  This decision, in some embodiments, is based on the signaling messages, the waveform accuracy, the information blocks, the RSSI, and/or the TA value.  If the UE determines that one or more observations fall in the suspicious observation zone, then the logic flows to 608 and the UE avoids communication with the base station.  Avoiding communication can include not initiating communications, breaking off an access attempt, or breaking off a traffic exchange with the base station.  If the observations fall in the normal observation zone, then the UE allows communication as shown at 609. 
[Col 12 Lines 21-31] At T5 and event 709, the device 101 evaluates the communication signal including one or more of the system information 701, RAR message 703, pilot signal 706, and/or signaling messages 707-1 through 7-7-N from rogue base station 131.  This evaluation, in some embodiments, is based on the logic 600 particularly 607 of FIG. 6.  In the scenario shown in FIG. 7, the device 101 determines that the communication signal falls in the suspicious observation zone 232 and thus avoids communication with the rogue base station 131 at time T6 and event 711. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)];
	preventing, by the processing system, the successful completion of the attachment process based on the comparison result indicating the displacement violates the threshold value
[(Briggs discloses preventing processes:
[Col 11, Lines 54-67] (63)    At 607, the UE categorizes the observation and thus makes a decision about whether to communicate with the base station.  This decision, in some embodiments, is based on the signaling messages, the waveform accuracy, the information blocks, the RSSI, and/or the TA value.  If the UE determines that one or more observations fall in the suspicious observation zone, then the logic flows to 608 and the UE avoids communication with the base station.  Avoiding communication can include not initiating communications, breaking off an access attempt, or breaking off a traffic exchange with the base station.  If the observations fall in the normal observation zone, then the UE allows communication as shown at 609. 
[Col 12 Lines 21-31] At T5 and event 709, the device 101 evaluates the communication signal including one or more of the system information 701, RAR message 703, pilot signal 706, and/or signaling messages 707-1 through 7-7-N from rogue base station 131.  This evaluation, in some embodiments, is based on the logic 600 particularly 607 of FIG. 6.  In the scenario shown in FIG. 7, the device 101 determines that the communication signal falls in the suspicious observation zone 232 and thus avoids communication with the rogue base station 131 at time T6 and event 711. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)];
Briggs does not disclose about distance threshold.
However, Bellamkonda discloses:
	determining, by the processing system, a displacement between the mobile device and the wireless access terminal according to the timing value
[(Bellamkonda discloses determining a plurality of parameters related to distance and time delay between terminals, see:
[0104] Optimization manager 540 may adjust SON optimization parameters for base station 130. For example, optimization manager 540 may adjust one or more of a coverage optimization parameter, an antenna tilt parameter, a power distribution parameter, a retransmission parameter, a handover parameter, a neighbor list changes parameter, a load balancing parameter, a delay optimization parameter, a carrier optimization parameter, a random access channel parameter, and/or another type of optimization parameter that may be adjusted for base station 130.
Fig 6, Steps 630-640; Fig 8, Steps 810-870; see also Figs 7 and 9);
preventing, by the processing system, the successful completion of the attachment process based on the comparison result indicating the displacement violates the threshold value
[(Bellamkonda discloses comparing result based on distance thresholds, see:
[0024] The neighbor list may be optimized to remove low quality neighbors. for example, the SON system may obtain a neighbor list associated with the selected base station sector, filter the neighbor list by removing any neighbors associated with a distance that is smaller than a first distance threshold or longer than a second distance threshold and by removing any neighbors associated with handover success rate that is less than a handover success rate threshold, and determine the number of neighbors based on the filtered neighbor list.
[0110] The process of FIG. 6 may include obtaining a neighbor list (block 610). For example, neighbor list manager 350 may obtain a neighbor list associated with a base station sector from base station 130 via OSS 160. The obtained base station list may be filtered by removing small cell base stations from the neighbor list (block 620), by removing base stations from the neighbor list that are closer than a first distance threshold (block 630), and by removing base stations from the neighbor list that are further than a second distance threshold (block 640). For example, neighbor list manager 350 may exclude small cells or other non-macro cells from the neighbor list, since small cells may be installed to improve local coverage in an area and may not significantly affect cell density or mobility in a particular area. Furthermore, neighbors that are too close may be removed because such close neighbors may not be involved in handovers. In some implementations, the first distance threshold may be set to 150 meters. In other implementations, a different value may be selected for the first distance threshold.
	Fig 6, Steps 630-640; Fig 8, Steps 810-870; see also Figs 7 and 9).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to integrate Briggs’ method for detection of a rogue access devices in a wireless network with Bellamkonda’s method for selection of base stations for handover in a network with the motivation being to increase resource optimization during network access (Bellamkonda, Abstract).

Regarding Claim 2, Briggs discloses:
wherein the preliminary transmission comprises a timing value corresponding to a wireless propagation delay between the mobile device and the wireless access terminal
[(see:
[Col 5, Lines 9-15] (26)    A rogue base station may use a strong transmit signal to attract the attention of a UE and use a large TA value to compensate for decoding latency.  Timing advance (TA) provides the UE a metric for both propagation delay as well as end-to-end latency.  It is unusual to observe a serving cell with a TA value that is less than that of a very strong neighbor cell.  This discrepancy suggests that the very strong neighbor cell is a rogue base station. 
[Col 10 Lines 9-20] (47)    A serving cell (e.g., MNO base station 111) has a TA corresponding with 400 m of signal propagation delay, RSSI as measured using reference signal received power (RSRP) is medium when, for example, the wireless device location is neither near nor far from the cell site.  In this example, a new cell (fake cell, e.g., rogue base station 131) appears with a very strong signal, much stronger than the serving cell (base station 111).  The new cell commands the wireless device to use a timing advance (TA) value greater than the serving cell, implying a greater distance from the new cell to the wireless device.  This contradiction between the relative signal strength and TA raises suspicion of the new cell. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)].

Regarding Claim 3, Briggs discloses:
wherein the displacement is determined according to a first preliminary transmission comprising a first timing value and a second preliminary transmission comprising a second timing value
[(see:
[Col 10 Lines 9-20] (47)    A serving cell (e.g., MNO base station 111) has a TA corresponding with 400 m of signal propagation delay, RSSI as measured using reference signal received power (RSRP) is medium when, for example, the wireless device location is neither near nor far from the cell site.  In this example, a new cell (fake cell, e.g., rogue base station 131) appears with a very strong signal, much stronger than the serving cell (base station 111).  The new cell commands the wireless device to use a timing advance (TA) value greater than the serving cell, implying a greater distance from the new cell to the wireless device.  This contradiction between the relative signal strength and TA raises suspicion of the new cell. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)].

Regarding Claim 4, Briggs discloses:
wherein the displacement violates the displacement by being less than the threshold value
[(see:
[Col 10 Lines 9-20] (47)    A serving cell (e.g., MNO base station 111) has a TA corresponding with 400 m of signal propagation delay, RSSI as measured using reference signal received power (RSRP) is medium when, for example, the wireless device location is neither near nor far from the cell site.  In this example, a new cell (fake cell, e.g., rogue base station 131) appears with a very strong signal, much stronger than the serving cell (base station 111).  The new cell commands the wireless device to use a timing advance (TA) value greater than the serving cell, implying a greater distance from the new cell to the wireless device.  This contradiction between the relative signal strength and TA raises suspicion of the new cell. 
Fig 6, Steps 605-607; Fig 7, Steps 709-710; see also Fig 4-5, 10-13)].

Regarding Claim 10, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.
Regarding Claim 15, the claim discloses similar features as of Claim 1, and is rejected based on the same rationales of Claim 1.



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jung-Jen Liu whose telephone number is 571-270-7643.  The examiner can normally be reached on Monday to Friday, 9:00 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	




/JUNG LIU/Primary Examiner, Art Unit 2473